Per Curiam.
The intent of the legislature was to make the delinquent owner bear all the consequences of his neglect, and, therefore, to pay all the expenses incurred by reason of it. Why distinguish between the costs of the sale and the cost of the conveyance? Or why should the purchaser be held to pay a farthing beyond his bid? That the legislature intended he should not, is plain from the drift of the words: “ It shall be the duty of the pur*298chaser, as soon as the property is struck down, to pay the amount of the purchase-money, or such part thereof as shall be necessary to pay off the taxes and costs, as also one dollar for the use of the prothonotary for entering the acknowledgement of the deed.” The direction' is not that he pay the purchase-money and a dollar in addition, but such part of it as may be immediately wanted for the taxes, costs of the sale, and expense of the conveyance. The specification of the latter as a particular sum, instead of leaving it to be-included in the gross amount of the costs, was not to indicate an additional charge, but to fix the amount of the prothonotary’s fee, Avhich had not previously been mentioned. The meaning of the statute then is, that so much of the purchase-money be paid down as will cover the taxes and incidental expenses.
Judgment reversed.